DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to Applicant’s arguments and amendment filed 01/04/2021. Claims 3, 5, 10-11, 13 and 15 are amended. Claims 17-18 are new. Claims 1-18 are currently pending.
The objections regarding claims 5, 10 and 13 have been withdrawn in view of Applicant’s amendments.
The rejection of claims 3-4, 11-12 and 15 under 35 U.S.C. 112(b) has been withdrawn in view of Applicant’s amendments.
Regarding claim 3, the status identifier indicates the claim as an original claim, but the claim appears to have been amended. Examiner is interpreting the status of the claim as currently amended.
Response to Arguments
Applicant’s arguments, see Remarks, filed 01/04/2021, with respect to the rejection(s) of claim(s) 1-2 and 5-8 under 35 U.S.C. 102(a)(1) as being anticipated by Costello; claims 3-4 under 35 U.S.C. 103 as being unpatentable over Costello in view of Zhang; claims 9-10 and 13-16 under 35 U.S.C. 103 as being unpatentable over Costello in view of Alkhatib; and claims 11-12 under 35 U.S.C. 103 as being unpatentable over Costello in view of Alkhatib and Zhang, have been fully considered but are not persuasive.
	Applicant argues Costello fails to disclose the proximal sheath component receiving at least a portion of the valve anchor in a proximal sheath lumen.
	It is respectfully submitted Costello discloses the retraction of outer shaft 302 causing retraction of proximal capsule portion 306 in order to deploy at least a portion of the valve prosthesis (Para. 
Applicant’s arguments with respect to claims 17-18 have been considered, and new claims 17-18 have been rejected as discussed below.
Claim Objections
Claim 11 is objected to because of the following informalities:  
Regarding claim 11, the claim appears to have removed the term “therebetween” from the previous set of claims filed 01/04/2019, without properly annotating the term with a strike-through. The term will be interpreted as having been deleted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, 5-8 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Costello (US 2014/0067050 A1) (all references previously of record).
	Regarding claim 1, Costello discloses (see abstract; Paras. [0033]-[034], [0037]-[0042] and [0054]-[0057]; Figs. 1 and 3A-3D) a method for delivering a prosthetic heart valve prosthesis to a native valve structure of a patient (Para. [0054]), the valve prosthesis comprising a valve frame and a valve anchor (Para. [0007] incorporates by reference US 7914569 to Nguyen, which discloses a heart valve prosthesis including a valve frame 12 and a valve anchor 14, Col. 5 lines 30-45), the method comprising: 
	introducing the valve prosthesis into the patient at an implantation site via a valve prosthesis delivery device (Paras. [0054]-[0055]), the device comprising a proximal sheath component (outer shaft 302) and a distal carrier assembly (distal capsule portion 308 and proximal capsule portion 306, Para. [0033] and Figs. 1 and 3A), the proximal sheath component receiving at least a portion of the valve anchor in a proximal sheath lumen (outer shaft 302 is retracted to partially deploy valve prosthesis via proximal capsule portion 306, which one of ordinary skill would’ve understood to share an inner lumen with outer shaft 302, Paras. [0043] and [0056]), and the distal carrier assembly comprising a distal enclosure (distal capsule portion 308) and a proximal enclosure (proximal capsule portion 306), the distal enclosure being configured to receive at least a distal portion of the valve frame (distal capsule portion 308 is axially moved to deploy heart valve prosthesis, which is retained in valve containment sleeve 312, Paras. [0033] and [0057]); 
	advancing the valve prosthesis to the implantation site via an aorta (Para. [0055]); 
	proximally retracting the proximal sheath in a proximal direction to permit expansion of the valve anchor (outer shaft 302 is proximally retracted to partially release valve support arms of valve 
	expanding the distal carrier assembly to permit expansion of the valve frame (at least proximal capsule portion 306 proximally retracted to allow full deployment of valve prosthesis, Para. [0056]); and 
	distally urging a base portion of the valve anchor into engagement with a native valve structure (valve prosthesis expands in distal direction during full deployment, Para. [0056]).
	Regarding claim 2, Costello discloses advancing the valve prosthesis in a retrograde direction (delivery system may be advanced through the ascending aorta, which one of ordinary skill would’ve understood to be in a retrograde direction, Para. [0055]).
	Regarding claim 5, Costello discloses wherein the expanding longitudinally separates the distal enclosure from the proximal enclosure to permit expansion of the distal portion of the valve frame (distal capsule portion 308 and proximal capsule portion 306 are longitudinally separated during deployment of valve prosthesis, Paras. [0056]-[0057] and Figs. 3B-3C).
	Regarding claim 6, Costello discloses wherein the expanding comprises distally advancing the distal enclosure relative to the proximal enclosure to permit expansion of the distal portion of the valve frame (distal capsule portion 308 is distally advanced to fully deploy valve prosthesis, Paras. [0056]-[0057] and Fig. 3C).
	Regarding claim 7, Costello discloses wherein the expanding comprises proximally retracting the proximal enclosure relative to the distal enclosure to permit expansion of a proximal portion of the valve frame (proximal capsule portion 306 is proximally retracted to permit full deployment of valve prosthesis, Paras. [0056]-[0057] and Figs. 3A-3B).
	Regarding claim 8, Costello discloses wherein the expanding comprises proximally retracting the distal enclosure relative to the proximal enclosure and distally advancing the proximal enclosure relative to the distal enclosure to move the distal carrier assembly to a retrieval configuration for retracting the 
	Regarding claim 17, Costello discloses wherein the expanding the distal carrier assembly occurs after expansion of the valve anchor (proximal capsule portion 306 partially retracted to partially release valve prosthesis, then distal capsule portion 308 advanced to fully deploy valve prosthesis; therefore, one of ordinary skill would’ve understood at least a portion of the valve anchor to be deployed prior to expansion of distal capsule portion 308, a component of the distal carrier assembly, since Costello discloses valve prosthesis expanding prior to expansion of distal capsule portion 308, Para. [0056]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Costello in view of Zhang (US 2016/0015512 A1).
	Regarding claim 3, Costello discloses the invention substantially as claimed as discussed above.
	Costello further discloses (claim 4) distally advancing the valve frame (valve prosthesis expands in distal direction during full deployment, therefore the valve frame would distally advance, Para. [0056]).
	However, with respect to claim 3, Costello fails to explicitly disclose proximally retracting the valve frame relative to the valve anchor to engage a link mechanism therebetween, wherein the link mechanism restricts a range of movement of the valve frame relative to the valve anchor.
	Zhang teaches (see Paras. [0069]-[0072], [0084] and Figs. 1-2 and 4-7) a valve prosthesis delivery device comprising a valve prosthesis including a valve frame (15) and a valve anchor (valve clasper 10) which are movable relative to each other and would therefore be capable of proximal retraction (Paras. [0072]-[0073] and Figs. 1-2), and a link mechanism (suture loops 60) restricting a range of movement of the valve frame relative to the valve anchor (suture loops 60 slide along longitudinal axis and restrict movement of valve frame relative to valve anchor due to size of suture loops, Paras. [0072]-[0073]), in 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Costello’s valve prosthesis with the link mechanism allowing for proximal retraction of the valve frame relative to the valve anchor, as taught by Zhang, in order to allow the valve frame and valve anchor to be movably attached, which minimizes the radius of the device during delivery.
Claims 9-10, 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Costello in view of Alkhatib (US 2010/0286768 A1).
	Regarding claim 9, Costello discloses (see abstract; Paras. [0033]-[0034], [0037]-[0042] and [0054]-[0057]; Figs. 1 and 3A-3D) a method for delivering a prosthetic heart valve prosthesis to a native valve structure of a patient (Para. [0054]), the valve prosthesis comprising a valve frame and a valve anchor (Para. [0007] incorporates by reference US 7914569 to Nguyen, which discloses a heart valve prosthesis including a valve frame 12 and a valve anchor 14, Col. 5 lines 30-45), the method comprising: 
	introducing the valve prosthesis into the patient at an implantation site via a valve prosthesis delivery device (Paras. [0054]-[0055]), the device comprising a proximal sheath component (outer shaft 302) and a distal carrier assembly (distal capsule portion 308 and proximal capsule portion 306, Para. [0033] and Figs. 1 and 3A), the proximal sheath component receiving at least a portion of the valve anchor in a proximal sheath lumen (outer shaft 302 is retracted to partially deploy valve prosthesis via proximal capsule portion 306, which one of ordinary skill would’ve understood to share an inner lumen with outer shaft 302, Paras. [0043] and [0056]), and the distal carrier assembly comprising a distal enclosure (distal capsule portion 308) and a proximal enclosure (proximal capsule portion 306), the distal enclosure being configured to receive at least a distal portion of the valve frame (distal capsule 
	advancing the valve prosthesis to the implantation site (Para. [0055]);
 	proximally retracting the proximal sheath in a proximal direction to permit expansion of the valve anchor (outer shaft 302 is proximally retracted to partially release valve support arms of valve prosthesis, and further retracted to fully deploy valve prosthesis, which one of ordinary skill would’ve understood to include permitting expansion of valve anchor as disclosed in Nguyen, Para. [0056]); 
	expanding the distal carrier assembly to permit expansion of the valve frame (at least proximal capsule portion 306 proximally retracted to allow full deployment of valve prosthesis, Para. [0056]); and 
	proximally urging a base portion of the valve anchor into engagement with a native valve structure (valve prosthesis would expand in a proximal direction upon proximal capsule portion 306 being further retracted to allow full deployment of the prosthesis, Para. [0056]).
	Costello further discloses (claim 13) wherein the expanding longitudinally separates the distal enclosure from the proximal enclosure to permit expansion of the distal portion of the valve frame (distal capsule portion 308 and proximal capsule portion 306 are longitudinally separated during deployment of valve prosthesis, Paras. [0056]-[0057] and Figs. 3B-3C); (claim 14) wherein the expanding comprises distally advancing the distal enclosure relative to the proximal enclosure to permit expansion of the distal portion of the valve frame (distal capsule portion 308 is distally advanced to fully deploy valve prosthesis, Paras. [0056]-[0057] and Fig. 3C); (claim 15) wherein the expanding comprises proximally retracting the proximal enclosure relative to the distal enclosure to permit expansion of a proximal portion of the valve frame (proximal capsule portion 306 is proximally retracted to permit full deployment of valve prosthesis, Paras. [0056]-[0057] and Figs. 3A-3B); and (claim 16) wherein the expanding comprises proximally retracting the distal enclosure relative to the proximal enclosure and distally advancing the proximal enclosure relative to the distal enclosure to move the distal carrier (claim 18) wherein the expanding the distal carrier assembly occurs after expansion of the valve anchor (proximal capsule portion 306 partially retracted to partially release valve prosthesis, then distal capsule portion 308 advanced to fully deploy valve prosthesis; therefore, one of ordinary skill would’ve understood at least a portion of the valve anchor to be deployed prior to expansion of distal capsule portion 308, a component of the distal carrier assembly, since Costello discloses valve prosthesis expanding prior to expansion of distal capsule portion 308, Para. [0056]).
	However, with respect to claim 9, Costello fails to explicitly disclose advancing the valve prosthesis to the implantation site via an apex of a heart of the patient. Costello further fails to disclose (claim 10) advancing the valve prosthesis in an antegrade direction.
	Alkhatib teaches (Paras. [0107]-[0108]), in the same field of endeavor, a delivery device for a valve prosthesis, where the valve prosthesis may be delivered to the implantation site of a heart of a patient via an apex of the heart (which is disclosed to be in the antegrade direction, Para. [0107]), or a retrograde direction (Para. [0108]).
	Therefore, Costello fails to disclose advancing the valve prosthesis to the implantation site via an apex of a heart of the patient (or an antegrade direction), but teaches advancing the valve prosthesis to the implantation site via a retrograde direction, and Alkhatib teaches advancing the valve prosthesis either in the antegrade or retrograde direction and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of advancing the valve prosthesis in the antegrade direction via .
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Costello in view of Alkhatib as applied to claim 9 above, and further in view of Zhang.
	Regarding claim 11, Costello (as modified) teaches the invention substantially as claimed as discussed above.
	Costello (as modified) further teaches (claim 12) distally advancing the valve frame (valve prosthesis expands in distal direction during full deployment, therefore the valve frame would distally advance, Para. [0056]).
	However, with respect to claim 11, Costello (as modified) fails to explicitly teach proximally retracting the valve frame relative to the valve anchor to engage a link mechanism, wherein the link mechanism restricts a range of movement of the valve frame relative to the valve anchor.
	Zhang teaches (see Paras. [0069]-[0072], [0084] and Figs. 1-2 and 4-7) a valve prosthesis delivery device comprising a valve prosthesis including a valve frame (15) and a valve anchor (valve clasper 10) which are movable relative to each other and would therefore be capable of proximal retraction (Paras. [0072]-[0073] and Figs. 1-2), and a link mechanism (suture loops 60) restricting a range of movement of the valve frame relative to the valve anchor (suture loops 60 slide along longitudinal axis and restrict movement of valve frame relative to valve anchor due to size of suture loops, Paras. [0072]-[0073]), in the same field of endeavor for the purpose of allowing the support frame and the valve clasper to be movably attached, which minimizes the radius of the device during delivery (Paras. [0070]-[0071]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Costello’s (as modified) valve prosthesis with the link mechanism .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/BRIGID K BYRD/Examiner, Art Unit 3771

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771